Citation Nr: 1718340	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-28 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION


The Veteran served on active duty from August 1966 to September 1974, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran indicated in his substantive appeal that he did not want a hearing before the Board, he appears to have made a later request for a hearing at the Board in Washington, D.C.  After a hearing was scheduled for May 2017, the Veteran requested that he be provided a videoconference hearing instead as he could not travel to Washington, D.C., due to his health and the travel required.

The United States Court of Appeals for Veterans Claims (Court) has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for a videoconference hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing on the issue of entitlement to a TDIU, and notify him of the scheduled hearing at the current address of record.  A copy of the notice must be provided to the Veteran and his representative

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



